Title: From George Washington to John Glover, 27 November 1780
From: Washington, George
To: Glover, John,Paterson, John


                        
                            Gentlemen
                             27 November 1780
                        
                        The State of our Magazines makes it necessary to discharge every Mouth that can be dispensed with, as early
                            as possible, and as I think the season is so far advanced that the greatest part of the Levies may be immediately
                            dismissed without danger from the decrease of our numbers, you will, as soon as you reach the Ground allotted for your
                            Winter Cantonment, begin to discharge those of the Massachusetts line, dismissing those first who are most in want of
                            Cloathes, or who are unhealthy—I should make no scruple of discharging them all at once, was it not that the diminution of
                            our numbers would be thereby more perceptible than if they went off by degrees.
                        You will be pleased to attend pointedly to drawing the public Arms and Accoutrements from the men before they
                            are dismissed. Given at Head Quarters Prekaness the 27th day of Novemr 1780.
                        
                            Go: Washington

                        
                    